                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

TYLER H.,                                    )
                                             )
       Plaintiff                             )
                                             )
v.                                           )      1:19-cv-00005-GZS
                                             )
ANDREW M. SAUL, Commissioner                 )
of Social Security,                          )
                                             )
       Defendant                             )

                     REPORT AND RECOMMENDED DECISION

       On Plaintiff’s application for supplemental security income benefits under Title

XVI of the Social Security Act (the Act), Defendant Saul, the Social Security

Administration Commissioner, found that Plaintiff has severe impairments, but retains the

functional capacity to perform substantial gainful activity. Defendant, therefore, denied

Plaintiff’s request for disability benefits. Plaintiff filed this action to obtain judicial review

of Defendant’s final administrative decision pursuant to 42 U.S.C. § 405(g).

       Plaintiff received supplemental security income benefits based on his disability as a

child. Pursuant to section 1614(a)(3)(H) of the Act, an individual who is eligible for

supplemental security income benefits as a child for the month preceding the month in

which he or she attains age 18 must have his or her disability redetermined under the rules

that govern disability determinations for adults.

       Following a review of the record, and after consideration of the parties’ arguments,

I recommend the Court affirm the administrative decision.
                                THE ADMINISTRATIVE FINDINGS

       The Commissioner’s final decision is the June 8, 2018, decision of the

Administrative Law Judge. (ALJ Decision, ECF No. 9-2).1 The ALJ’s decision tracks the

familiar five-step sequential evaluation process for analyzing social security disability

claims, 20 C.F.R. § 416.920.

       The ALJ found that Plaintiff has severe, but non-listing-level impairments

consisting of affective disorder, anxiety disorder and personality disorder (singly and in

combination). (R. 14.) The ALJ did not find that the attention deficit hyperactivity disorder

(ADHD) and oppositional defiant disorder (ODD) claimed by Plaintiff were severe

impairments. Based on his review of the record, the ALJ determined that the Plaintiff has

the residual functional capacity (RFC) to perform a full range of work at all exertional

levels, but was limited to performing simple, repetitive work-related tasks in a non-fast

production-paced setting (not including assembly line type work), involving no interaction

with the public and only occasional interaction with supervisors and coworkers, and with

no team/tandem collaborative type work. (R. 17-18.)

       Plaintiff has no past relevant work. After considering Plaintiff’s age, education,

work experience, and RFC, the ALJ found that jobs exist in significant numbers in the

national economy that Plaintiff can perform, including hand packer, price marker and table

worker inspector. (R. 25.)




1
  Because the Appeals Council found no reason to review that decision (R. 1), Defendant’s final decision
is the ALJ’s decision.
                                                   2
                                  STANDARD OF REVIEW

       A court must affirm the administrative decision provided the decision is based on

the correct legal standards and is supported by substantial evidence, even if the record

contains evidence capable of supporting an alternative outcome. Manso-Pizarro v. Sec’y

of HHS, 76 F.3d 15, 16 (1st Cir. 1996) (per curiam); Rodriguez Pagan v. Sec’y of HHS,

819 F.2d 1, 3 (1st Cir. 1987). Substantial evidence is evidence that a reasonable mind

might accept as adequate to support a finding. Richardson v. Perales, 402 U.S. 389, 401

(1971); Rodriguez v. Sec’y of HHS, 647 F.2d 218, 222 (1st Cir. 1981). “The ALJ’s findings

of fact are conclusive when supported by substantial evidence, but they are not conclusive

when derived by ignoring evidence, misapplying the law, or judging matters entrusted to

experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).

                                         DISCUSSION

       Plaintiff argues the ALJ erred when he failed to find at step 2 that Plaintiff has severe

impairments of ADHD and ODD. Plaintiff further argues that the ALJ’s RFC assessment

was not supported by substantial evidence and thus the vocational expert’s testimony was

not relevant.

A.     Step 2

       At step 2 of the sequential evaluation process, a claimant must demonstrate the

existence of impairments that are “severe” from a vocational perspective, and that the

impairments meet the durational requirement of the Social Security Act. 20 C.F.R. §

416.920(a)(4)(ii). The step 2 requirement of “severe” impairment imposes a de minimis

burden, designed merely to screen groundless claims. McDonald v. Sec’y of HHS, 795

                                               3
F.2d 1118, 1123 (1st Cir. 1986). An impairment or combination of impairments is not

severe when the medical evidence “establishes only a slight abnormality or combination of

slight abnormalities which would have no more than a minimal effect on an individual’s

ability to work even if the individual’s age, education, or work experience were specifically

considered.” Id. at 1124 (quoting Social Security Ruling 85–28). In other words, an

impairment is severe if it has more than a minimal impact on the claimant’s ability to

perform basic work activities on a regular and continuing basis. Id.

       At step 2, medical evidence is required to support a finding of severe impairment.

20 C.F.R. § 404.1521. See also Social Security Ruling 96-3p (“Symptoms, such as pain,

fatigue, shortness of breath, weakness, or nervousness, will not be found to affect an

individual’s ability to do basic work activities unless the individual first establishes by

objective medical evidence (i.e., signs and laboratory findings) that he or she has a

medically determinable physical or mental impairment(s) and that the impairment(s) could

reasonably be expected to produce the alleged symptom(s).”) (citation omitted).            A

diagnosis, standing alone, does not establish that the diagnosed impairment would have

more than a minimal impact on the performance of work activity. Dowell v. Colvin, No.

2:13-cv-00246-JDL, 2014 WL 3784237, at *3 (D. Me. July 31, 2014). Moreover, even

severe impairments may be rendered non-severe through the ameliorative influence of

medication and other forms of treatment. Parsons v. Astrue, No. 1:08-cv-218-JAW, 2009

WL 166552, at *2 n.2, aff'd, 2009 WL 361193.

       If error occurred at step 2, remand is only appropriate when the claimant can

demonstrate that an omitted impairment imposes a restriction beyond the physical and

                                             4
mental limitations recognized in the Commissioner’s RFC finding, and that the additional

restriction is material to the ALJ’s “not disabled” finding at step 4 or step 5. Socobasin v.

Astrue, 882 F. Supp. 2d 137, 142 (D. Me. 2012) (citing Bolduc v. Astrue, No. 09–CV–220–

B–W, 2010 WL 276280, at *4 n. 3 (D. Me. Jan. 19, 2010) (“[A]n error at Step 2 is

uniformly considered harmless, and thus not to require remand, unless the plaintiff can

demonstrate how the error would necessarily change the outcome of the plaintiff’s

claim.”)).

       The ALJ found that Plaintiff has a severe combination of mental impairments of

affective disorder, anxiety disorder and personality disorder. (R. 14.) On April 24, 2018,

Plaintiff supplemented the record with a mental RFC assessment signed by Niamh

Holohan, M.D, in which report Dr. Holohan wrote, “[c]lear oppositional behavior which is

immediate. He does have the potential to work but he is adamant that he is not the problem

[and] others’ misunderstanding of him is.” (Ex. 35F, R. 1309.)

       As to Plaintiff’s ADHD, as the ALJ observed, Plaintiff reported that “his ADHD is

well controlled currently since being on Ritalin.” (R. 14 (citing R. 670).) The ALJ found

that Plaintiff’s ADHD is “sufficiently managed medically, and amenable to proper control

by adherence to recommended medical management and medication compliance.” (R. 14.)

       The ALJ did not specifically address Plaintiff’s claim of impairment due to ODD at

stage 2 of the process, but did address the ODD, along with the ADHD, in his RFC

discussion. In the context of the ALJ’s assessment of Plaintiff’s RFC, the ALJ gave Dr.

Holohan’s opinion partial weight, noting that it was based on a singular evaluation and that

objective longitudinal evidence, including the lack of substantive mental health treatment,

                                             5
was insufficient to support the extent of Dr. Holohan’s conclusions. (R. 23.) The ALJ

pointed to the lack of any mental health treatment since the age of eighteen, other than the

examination by Dr. Holohan, in his review of Dr. Holohan’s report and the medical record.

(R. 21.) In addition, although Plaintiff argues that the record contains several other

psychological evaluations in which Plaintiff was diagnosed with ODD, as the ALJ noted,

the diagnoses were all made before Plaintiff’s eighteenth birthday. (R. 21.) The ALJ’s

reliance on the lack of a formal diagnosis of and treatment for ODD following Plaintiff’s

eighteenth birthday is reasonable and supportable.

       Even if the ALJ erred and Dr. Holohan’s records are construed as a diagnosis of

ODD and a finding that the ODD has more than a minimal effect on Plaintiff’s ability to

work, remand is not warranted. Remand is only appropriate if Plaintiff can demonstrate

that the ODD imposes an additional restriction beyond those recognized in the

Commissioner’s RFC finding, and that the additional restriction is material to the ALJ’s

“not disabled” finding at step 4 or step 5. Socobasin v. Astrue, 882 F. Supp. 2d 137, 142

(D. Me. 2012) (citing Bolduc, 2010 WL 276280, at *4 n. 3 (“[A]n error at Step 2 is

uniformly considered harmless, and thus not to require remand, unless the plaintiff can

demonstrate how the error would necessarily change the outcome of the plaintiff’s

claim.”)). Dr. Holohan did not attribute any particular limitations to the diagnoses of either

ADHD or ODD in his mental RFC assessment. (Ex. 35F.) In addition, Plaintiff has not

otherwise demonstrated that any additional restrictions are warranted. In fact, as discussed

below, in his RFC assessment, the ALJ considered Dr. Holohan’s records and included

restrictions to address Dr. Holohan’s concerns about Plaintiff’s ability to interact with

                                              6
others.

B.        Plaintiff’s Mental RFC

          The ALJ found that Plaintiff “is capable of performing simple, repetitive work-

related tasks in a non-fast production paced setting (no assembly line type work), involving

no interaction with the public and only occasional interaction with supervisors and

coworkers, but not team/tandem collaborative type work. [Plaintiff] is able to make simple

work related decisions and adapt to simple changes in a routine work setting.” (R. 17.) The

ALJ’s decision is supported by the medical evidence and the record lacks any reliable

evidence to suggest that Plaintiff’s ODD would result in any further limitations.

          The ALJ acknowledged Plaintiff’s testimony that he suffers from overwhelming

depression, is easily overwhelmed with people, and has serious anger issues. (R. 19.) The

ALJ found that the Plaintiff’s statements concerning the intensity, persistence and limiting

effects of his symptoms, however, were not entirely consistent with the medical and other

evidence. (Id.) For example, the ALJ noted that, other than Dr. Holohan’s post-hearing

examination, the record lacks any mental health treatment since Plaintiff reached the age

of eighteen. (R. 21.) Moreover, as the ALJ also observed, Plaintiff’s records reflect

Plaintiff’s participation in activities such as housekeeping, cooking, shopping, care for his

personal hygiene, riding a bike, swimming, skateboarding, playing computer games, going

on social media, taking pictures, watching movies, and reading, as well as gardening with

his mother and making jewelry and selling it online. (Exs. 13F & 16F.) Plaintiff also

reported an interest in animals and video games, and has helped others online. (Ex. 34F.)

          While Plaintiff argues the ALJ improperly relied on Plaintiff’s daily activities to

                                               7
determine the appropriate limitations, the ALJ did not base the assessment of Plaintiff’s

ability to work solely on the extent of Plaintiff’s daily activity. The ALJ’s discussion of

Plaintiff’s daily activities was in the context of the ALJ’s assessment of whether the

symptoms reported by Plaintiff were consistent with the evidence. In other words, the ALJ

discussed and assessed the daily activities as part of his assessment of Plaintiff’s subjective

complaints regarding the intensity and persistence of his claimed symptoms. Such an

assessment is permissible under Social Security Ruling 16-3p “provides guidance about

how [components of the Social Security Administration will] evaluate statements regarding

the intensity, persistence, and limiting effects of symptoms in disability claims under Titles

II and XVI of the Social Security Act (Act) and blindness claims under Title XVI of the

Act.” 81 Fed. Reg. at 14166. The Ruling recognizes that a claimant or others might make

statements that are consistent or inconsistent with the claimant’s subjective report of

symptoms. The Ruling thus provides:

       If an individual’s statements about the intensity, persistence, and limiting
       effects of symptoms are consistent with the objective medical evidence and
       the other evidence of record, we will determine that the individual's
       symptoms are more likely to reduce his or her capacities to perform work-
       related activities for an adult.... In contrast, if an individual’s statements
       about the intensity, persistence, and limiting effects of symptoms are
       inconsistent with the objective medical evidence and the other evidence, we
       will determine that the individual's symptoms are less likely to reduce his or
       her capacities to perform work-related activities ....

       Id. at 14170.

       Here, the ALJ permissibly considered certain activities in which Plaintiff has

engaged as part of the ALJ’s evaluation of Plaintiff’s reported symptoms (R. 22) and

determined that Plaintiff is not as limited as he asserts. The ALJ did not base the RFC

                                              8
assessment on the evaluation of Plaintiff’s statements to the exclusion of the medical

opinion evidence. The ALJ, however, did not discount Plaintiff’s statements entirely.

Indeed, in establishing the RFC, the ALJ gave Plaintiff the “highest benefit of the doubt”

after assessing Plaintiff’s reported activity level. (R. 22.)

        The ALJ’s RFC assessment is supported by the medical evidence and the

assessment is not the product, as Plaintiff contends, of the ALJ’s impermissible

interpretation of raw medical data. The ALJ gave partial weight to the evaluations of

Jonathan Freedman, Ph.D. and John Hale, M.D., who each performed psychological

consultative examinations of Plaintiff, in February 2016 and June 2016, respectively. (R.

23-24.)2 Dr. Freedman determined that Plaintiff’s persistence was adequate, his ability to

manage work pressures unimpaired, and his social interaction ability suitable for work,

with his capacity to engage in appropriate relations with coworkers within normal limits.

Dr. Freedman also found that the Plaintiff is able to adapt to circumstances, and that his

ability for understanding, concentration, following instructions, memory and language

were suitable for employment. (Ex. 13F.) Dr. Hale found Plaintiff had the ability to follow

work-related rules and authority, be dependable and reliable, and handle normal stressors

in a work environment, with intact concentration, memory, and ability to understand

information and no indication of having difficulty carrying through on work expectations.


2
 In contrast, the ALJ gave little weight to the assessments of State agency psychological consultants Brian
Stahl, Ph.D., and Thomas Knox, Ph.D., who the ALJ felt provided insufficient consideration of the
Plaintiff’s prior disability allowance in determining that Plaintiff’s mental impairments were not severe.
(R. 24.) Moreover, the ALJ found that evidence following their assessments, including the Plaintiff’s
hearing testimony, supported the finding that the combined impact of the claimant’s mental conditions
resulted in more than a minimal functional impact. (Id.)

                                                    9
(Ex. 16F.) 3

        The ALJ also gave partial weight to the opinion of Dr. Holohan, who determined

that Plaintiff had marked limitations in the ability to sustain an ordinary routine without

special supervision, work in coordination with or proximity to others without being

distracted by them, complete a normal workday and workweek without interruptions from

psychologically based symptoms, or to deal with the stress of semiskilled and skilled work.

(R. 23.)    Dr. Holohan also found that Plaintiff has extreme limitations in the ability to

accept instructions and respond appropriately to criticism from supervisors and to get along

with coworkers or peers without distracting them or exhibiting behavioral extremes. (Id.)

        A review of the record thus reveals that in his assessment of Plaintiff’s RFC, the

ALJ considered all the evidence regarding Plaintiff’s mental health and its impact on

Plaintiff’s work capacity, including medical opinion evidence, and included in Plaintiff’s

RFC restrictions to address the challenges presented by Plaintiff’s mental health issues.

While the RFC does not reflect all the limitations that any one medical expert found, the

ALJ was not required to adopt any one opinion. The RFC was based at least in part on the

partial weight afforded the opinions of Drs. Freedman, Hale and Holohan. The ALJ thus

did not impermissibly interpret raw medical data.

        The RFC assessment is otherwise supportable. Given that the ALJ limited Plaintiff

to work that involved no contact with the public and only occasional interaction with


3
 Plaintiff argues that the ALJ erred in giving significant weight to the August 2016 decision of State agency
Decision Hearing Officer Gail Fowlie. (See Exs. 6B& 7B.) There is no suggestion that the ALJ was under
any misapprehension that DHO Fowlie’s determination was a medical opinion, however, and the ALJ was
entitled to consider evidence from nonmedical sources, including DHO Fowlie’s decision. See 20 C.F.R.
§§ 416.904, 616.913(a)(4) (2017).
                                                    10
coworkers and supervisors, the ALJ’s assessment addressed some of Dr. Holohan’s

concerns about Plaintiff’s ability to interact with others4 and was arguably more restrictive

than required by Drs. Hale and Freedman. To the extent the ALJ’s RFC gave Plaintiff the

benefit of the doubt as to his report as to his limitations and included restrictions more

favorable to Plaintiff than some or all the experts based in part on Plaintiff’s testimony, the

ALJ’s RFC finding was not error. Kristina D.B. v. Berryhill, No. 18-cv-00088-JHR, 2019

WL 1407407, at *4 (D. Me. Mar. 28, 2019).

        In short, given Plaintiff’s statements and the partial weight afforded the opinions of

Drs. Hale, Freedman and Holohan, and the evidence upon which the ALJ relied to discount

certain opinions offered by Dr. Holohan, the ALJ’s RFC assessment is supported by

substantial evidence, and the assessment is not the product of the ALJ’s improper

assessment of raw medical data.

C.      Vocational Expert’s Testimony

        Plaintiff challenges the testimony of the vocational expert. Because the Plaintiff’s

challenge depends on the Court finding that the ALJ’s step 2 and RFC findings are

erroneous, given the above analysis, Plaintiff’s argument must fail.

                                            CONCLUSION

        Based on the foregoing analysis, I recommend the Court affirm the administrative

decision.




4
 The fact that the ALJ addressed the issues generated by Dr. Holohan’s report underscores the lack of any
additional restrictions that a finding of ODD as a severe impairment would require.
                                                   11
                                   NOTICE

       A party may file objections to those specified portions of a magistrate
judge’s report or proposed findings or recommended decisions entered
pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
court is sought, together with a supporting memorandum, within fourteen
(14) days of being served with a copy thereof.

       Failure to file a timely objection shall constitute a waiver of the right
to de novo review by the district court and to appeal the district court's order.

                                     /s/ John C. Nivison
                                     U.S. Magistrate Judge

Dated this 27th day of June, 2019.




                                       12
